*112OPINION

Per Curiam:

On November 6, 1975, a Clark County Grand Jury returned an indictment which charged that on March 7, 1974, appellants submitted a false or fraudulent insurance claim, a gross misdemeanor under NRS 205.385.
They sought and were denied habeas corpus and in this appeal contend the order of the trial court must be reversed. We agree.
Appellants were not indicted until almost 20 months after the charged offense occurred. NRS 171.090 provides that “[a]n indictment for any misdemeanor must be found, . . . within 1 year after its commission.” Accordingly, their prosecution under NRS 205.385 is precluded. See Bonnenfant v. Sheriff, 84 Nev. 150, 437 P.2d 471 (1968).
Reversed.